DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, 8-13, and 28, drawn to a harvester and systems comprising a harvester with electrode(s), a voltage supply, and a controller used to measure an electrical parameter and generate signals indicative of a cut quality, classified in A01D41/1274.
II. Claims 14-27, drawn to a harvester with a single electrode, a voltage supply, a controller used to measure an electrical parameter and generate signals indicative of a cut quality, an adjustable wheel mount, wheels mounted to a frame, a tongue mounted to a frame, a drive system, an actuator to control a cutting speed via signals from a controller, classified in A01D41/141.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the harvester and systems described relate to a monitoring system that works with an active cutter.  The subcombination has separate utility such as the monitoring system provoking additional refinement of the active cutter.  The monitoring system alone (combination) simply records cut quality, however the specifics of the monitoring system providing feedback controls (subcombination) to the cutter details an interactive relationship between the elements.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). Group I would require a search in at least A01D41/1274, along with a unique text search.  Group II would not be searched as above and would instead require a search in at least A01D41/141, along with a unique text search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK REIDY whose telephone number is (571)272-7660. The examiner can normally be reached Monday-Friday, 7:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
/S.P.R./Examiner, Art Unit 3663                                                                                                                                                                                                        


/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        12/30/2021